Order entered April 18, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-00649-CV

    JEFF AND COURTNEY BLANKINSHIP, AND MIRACLE GOLF CONCEPTS,
                            Appellants

                                           V.

    TIMOTHY BROWN, GARY W. BLANSCET AND BLANSCET SUTHERLAND,
                        HOOPER, Appellees

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 320570014

                                       ORDER
      Appellants’ motion for rehearing is DENIED.


                                                  /s/   MICHAEL J. O'NEILL
                                                        JUSTICE